DETAILED ACTION
Applicant's arguments filed on 08/13/2021 with respect to the claims have been fully considered and are persuasive.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1; prior art of record fails to disclose either by itself or in combination:  “…a digital controller configured to generate, in a first mode of startup operation, a pulse width modulation (PWM) signal with an incrementing on-time duty-ratio value; and a gate driver circuit configured to control a main-switch of a power converter using the PWM signal; wherein, the digital controller is further configured to: receive an indication of an output voltage of the power converter; exit the first mode of startup operation when a difference between a reference voltage and the indication of the output voltage is not greater than an error window; generate, in a second mode of startup operation, the PWM signal with a decreasing off-time duty-ratio value; and exit the second mode of startup operation when a difference between the reference voltage and the indication of the output voltage is not greater than a predefined threshold voltage.”
Claim 12; prior art of record fails to disclose either by itself or in combination:  “…a first mode of startup operation of a controller circuit, a pulse width modulation (PWM) signal with an incrementing on-time duty-ratio value; controlling a main-switch of a power converter based on the PWM signal; receiving an indication of an output voltage of the power converter; exiting the first mode of startup operation when a difference between a reference voltage and the indication of the output voltage is not greater than an error window; generating, in a second mode of startup operation of the controller circuit, the PWM signal with a decreasing off-time duty-ratio value; and exiting the second mode of startup operation when a difference between the reference voltage and the indication of the output voltage is not greater than a predefined threshold voltage.”
These features taken alone or in combination are neither disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Related Prior Art
The following related prior arts made of record are considered pertinent to applicant's disclosure to further show the general state of the art. The references are:  Okamoto US 2009/0273324 Faingersh 2015/0256060 Zhao 2013/0249519 Mayell 2020/0195149 and Jutras US 2015/0194875. However, none of these reference teach two mode while the circuitry is operating in a startup operation and the conditions to enter and exits said modes during said startup.



Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838